Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group One, Claims 17-27 in the reply filed on February 26, 2021 is acknowledged.  Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
The abstract of the disclosure is objected to because Line 1 could read, “A pole cap is presented made of a plastic material ….”  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 17-27 are objected to because of the following informalities.  Appropriate correction is required.
Claim 17 Lines 1-3 could read “A pole cap for a pressure-tight closure of a pressure vessel, wherein the pole cap comprises an inner side for a later closure of the pressure vessel, an outer side for a superwinding ….”
Claim 17 Line 12 could read “…inner contour is an adapted pass-fit to the cone-shaped second section ….”
Claim 19 Line 8 could read “…the neck-shaped duct in a radial direction.”
In Claims 18-26, the terms “characterized in” should not be in bold letters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
Claims 18-27 are also rejected under §112(b) – indefiniteness for being dependent from rejected base claim 17.
Re Claim 24 Lines 4-5, the term "type of an elastic spring ring" is a relative term, which renders the claim indefinite.  Is the fixing means a spring ring, or another structure that functions as a spring ring?  See MPEP 2173.05(b)(III)(E).  
Re Claim 25, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation, “…the attachment element … is screwed onto the outer shape of the neck-shaped duct …” and the claim also recites “…preferably the attachment element and the neck-shaped duct are configured in such a manner … the attachment element is screwed from above …,” which is the narrower 

Allowable Subject Matter
Claims 17-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 17, the prior art discloses most of the claimed invention regarding pole caps for fiber composite material after closure and pressure port elements.  However, the prior art does not expressly disclose a pressure-tight press fit in the inner contour, wherein the inner contour tapers at least in an area of the duct in a cone-shaped manner outwardly along the duct, wherein the cone-shaped inner contour is adapted pass-fit to the cone-shaped second section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736